EXHIBIT (10.J)

VALLEY NATIONAL BANCORP

BENEFIT EQUALIZATION PLAN

Amended and Restated Effective as of January 1, 2009



--------------------------------------------------------------------------------

VALLEY NATIONAL BANCORP

BENEFIT EQUALIZATION PLAN

Valley National Bancorp hereby amends and restates the Valley National Bancorp
Benefit Equalization Plan (the “Plan”) in its entirety effective January 1,
2009. The terms of this Plan are applicable only to Participants who are in the
employ of the Company on or after January 1, 2009. This amendment and
restatement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

The purpose of this Plan is to attract and retain certain key officers by
permitting them to enter into agreements with the Company which will provide for
the payment of a supplemental benefit on retirement, Disability, death or a
Change in Control.

The Plan is intended to constitute an excess benefit plan under Section 3(36) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), with
respect to that portion of the Plan which provides benefits in excess of
Section 415 of the Code, and an unfunded pension plan maintained primarily for a
select group of management or highly compensated employees with respect to all
other benefits provided hereunder. The Plan makes-up the amount of the accrued
benefits which cannot be provided under the Valley National Bank Pension Plan
(the “Pension Plan”) as a result of the limitations under Section 401(a)(17) of
the Code on the amount of compensation which can be taken into account under a
qualified plan and the limitation under Section 415 of the Code on the amount of
benefits which can be paid from a qualified plan. The Plan is not a qualified
plan under the Code and benefits are paid directly by the Company out of its
general assets.

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

1.1 “Average Annual Compensation” shall mean the Participant’s highest average
annual Compensation averaged over the five (5) highest consecutive calendar
years with the Company preceding the calendar year in which the Participant
attains his or her Normal Retirement Date or otherwise terminates his or her
employment.

1.2 “Average Social Security Limit” shall mean one-twelfth of the average annual
amount of wages covered under the Federal Insurance Contribution Act during the
period of calendar years ending with the first year preceding such calculation
date and starting with the later of the 35th year preceding such date or the
year 1959.

1.3 “BEP Benefit” means the annual retirement benefit payable pursuant to the
terms of this Plan.

1.4 “Board of Directors” means the Board of Directors of Valley National
Bancorp.

1.5 “Change in Control” means any of the following events, provided that such
event constitutes a “change in control” under Section 409A of the Code: (i) when
Valley National Bancorp (“Valley”) or a Subsidiary acquires actual knowledge
that any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act), other than an affiliate of Valley or a Subsidiary or an employee
benefit plan established or maintained by Valley, a Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d-3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty-five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”), (ii) upon the first
purchase of Valley’s common stock pursuant to a tender or exchange offer (other
than a tender or exchange offer made by Valley, a Subsidiary or an employee
benefit plan established or

 

2



--------------------------------------------------------------------------------

maintained by Valley, a Subsidiary or any of their respective affiliates),
(iii) the consummation of (A) a transaction, other than a Non-Control
Transaction, pursuant to which Valley is merged with or into, or is consolidated
with, or becomes the subsidiary of another corporation, (B) a sale or
disposition of all or substantially all of Valley’s assets or (C) a plan of
liquidation or dissolution of Valley, (iv) if during any period of two
(2) consecutive years, individuals (the “Continuing Directors”) who, at the
beginning of such period constitute the Board, cease for any reason to
constitute at least 60% thereof or, following a Non-Control Transaction, 60% of
the board of directors of the Surviving Corporation; provided that any
individual whose election or nomination for election as a member of the Board
(or, following a Non-Control Transaction, the board of directors of the
Surviving Corporation) was approved by a vote of at least two-thirds of the
Continuing Directors then in office shall be considered a Continuing Director,
or (v) upon a sale of (A) common stock of the Valley National Bank, a Subsidiary
(the “Bank”), if after such sale any person (as such term is used in
Section 13(d) and 14(d)(2) of the Exchange Act) other than Valley, an employee
benefit plan established or maintained by Valley or a Subsidiary, or an
affiliate of Valley or a Subsidiary, owns a majority of the Bank’s common stock
or (B) all or substantially all of the Bank’s assets (other than in the ordinary
course of business). No person shall be considered a Control Person for purposes
of clause (i) above if (A) such person is or becomes the beneficial owner,
directly or indirectly, of more than ten percent (10%) but less than twenty-five
percent (25%) of the combined voting power of Valley’s then outstanding
securities if the acquisition of all voting securities in excess of ten percent
(10%) was approved in advance by a majority of the Continuing Directors then in
office or (B) such person acquires in excess of ten percent (10%) of the
combined voting power of Valley’s then outstanding voting securities in
violation of law and by order of a court of competent jurisdiction, settlement
or otherwise, disposes or is required to dispose

 

3



--------------------------------------------------------------------------------

of all securities acquired in violation of law. For purposes of this paragraph:
(I) Valley will be deemed to have become a subsidiary of another corporation if
any other corporation (which term shall include, in addition to a corporation, a
limited liability company, partnership, trust, or other organization) owns,
directly or indirectly, 50 percent or more of the total combined outstanding
voting power of all classes of stock of Valley or any successor to Valley; (II)
“Non-Control Transaction” means a transaction in which Valley is merged with or
into, or is consolidated with, or becomes the subsidiary of another corporation
pursuant to a definitive agreement providing that at least 60% of the directors
of the Surviving Corporation immediately after the transaction are persons who
were directors of Valley on the day before the first public announcement
relating to the transaction; (III) the “Surviving Corporation” in a transaction
in which Valley becomes the subsidiary of another corporation is the ultimate
parent entity of Valley or Valley’s successor; (IV) the “Surviving Corporation”
in any other transaction pursuant to which Valley is merged with or into another
corporation is the surviving or resulting corporation in the merger or
consolidation; and (V) the capitalized term “Subsidiary” means any corporation
in an unbroken chain of corporations, beginning with Valley, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

1.6 “Company” means Valley National Bancorp, Valley National Bank, any
successors thereto, and any of the Company’s subsidiaries which adopts the Plan
with the consent of the Board of Directors.

1.7 “Compensation” shall mean a Participant’s annual rate of base earnings
(excluding overtime and any other forms of additional compensation) paid to him
or her for each

 

4



--------------------------------------------------------------------------------

calendar year effective as of each January 1. In addition, Compensation shall
include all bonus payments paid to a Participant in a given calendar year.

1.8 “Compensation Committee” means the Human Resources and Compensation
Committee of the Board of Directors.

1.9 “Disability” or “Disabled” shall mean, with respect to a Participant, that
the Participant has become mentally or physically disabled such that he or she
is, or is reasonably expected to be, unable to perform the usual and customary
duties of his or her position for a period of long and continued duration. For
this purpose, the determination of a Participant’s Disability shall be
determined by the Compensation Committee, in its sole but reasonable discretion.
The Compensation Committee shall consult with one physician of its choosing and
one physician of the subject Participant’s choosing in helping it to determine
the existence and extent of the Participant’s Disability.

1.10 “Effective Date” of this amendment and restatement shall mean January 1,
2009.

1.11 “Eligible Employee” means an officer employed by the Company who is a
participant in the Pension Plan and whose Compensation exceeds the limit on
compensation under Section 401(a)(17) of the Code.

1.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.13 “Normal Retirement Date” means the Normal Retirement Date as defined in the
Pension Plan.

1.14 “Participant” means an Eligible Employee who becomes a Participant pursuant
to Article II.

 

5



--------------------------------------------------------------------------------

1.15 “Participation Agreement” means the written agreement between the Company
and the Participant setting forth certain provisions related to the Plan,
incorporating the terms and conditions of the Plan and authorizing an Eligible
Employee’s participation in the Plan.

1.16 “Payment Election” means the Participant’s election as to the time and form
of payment of his or her BEP Benefit upon a Termination from Employment.

1.17 “Pension Plan” means the Valley National Bank Pension Plan.

1.18 “Pension Plan Benefit” means the annual retirement benefit payable to or on
account of a Participant from the Pension Plan.

1.19 “Plan” means this Valley National Bancorp Benefit Equalization Plan, as set
forth herein, as amended from time to time.

1.20 “Plan Administrator” means the Valley National Bancorp or any committee
designated by the Board of Directors.

1.21 “Plan Year” means each twelve (12) consecutive month period commencing each
January 1 and ending on the following December 31.

1.22 “Separation from Service” shall occur when the Participant dies, retires,
or otherwise has a Termination from Employment (as defined under Section 409A of
the Code) with the Company.

1.23 “Years of Credited Service” means years of Credited Service as defined in
the Pension Plan. Notwithstanding the foregoing, a Participant who served as a
chief executive officer of a bank that the Company acquired after 1990 and who
became an executive vice president of the Company upon the acquisition of said
bank, shall be credited with additional Years of Credited Service equal to 25%
of the number of years such Participant served as the acquired bank’s chief
executive officer, rounded up to the next whole year, not in excess of 2 years.

 

6



--------------------------------------------------------------------------------

1.24 “Years of Continuous Service” means years of Continuous Service as defined
in the Pension Plan. Notwithstanding the foregoing, a Participant who served as
a chief executive officer of a bank that the Company acquired after 1990 and who
became an executive vice president of the Company upon the acquisition of said
bank, shall be credited with additional Years of Continuous Service equal to 25%
of the number of years such Participant served as the acquired bank’s chief
executive officer, rounded up to the next whole year, not in excess of 2 years.

1.25 Any defined term which is not set forth in Article I of this Plan, shall be
defined pursuant to the terms of the Pension Plan.

1.26 For purposes of this Plan, unless the context requires otherwise, the
masculine includes the feminine, the singular the plural, and vice-versa. Any
reference to a “Section” or “Article” shall mean the indicated section or
article of this Plan unless otherwise specified.

ARTICLE II

Participation

Any Eligible Employee who was a Participant in this Plan on the day prior to the
date the Board of Directors adopts this amendment and restatement shall remain a
Participant herein. Each other Eligible Employee shall become a Participant on
the first day of the month following appointment to the Plan by the Compensation
Committee and execution of a Participation Agreement. The Compensation Committee
shall, in its sole and absolute discretion, select which Eligible Employees
shall be appointed as Participants. The decision of the Compensation Committee
shall be conclusive and binding on all persons. A Participant shall remain a
Participant hereunder until the later of his or her Separation from Service or
the date he or she is no longer entitled to benefits under the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE III

BEP Benefit

3.1 Amount of BEP Benefit. Each Participant who qualifies for a normal, early,
disability or deferred retirement benefit under the Pension Plan, or who has
completed at least five Years of Continuous Service under the Pension Plan and
is entitled to an immediately distributable benefit from the Pension Plan, shall
be entitled to a BEP Benefit equal to (a) minus (b) as follows:

 

  (a) The sum of:

 

  (i) .75% of the Participant’s Average Annual Compensation not in excess of his
or her Average Social Security Limit multiplied by his or her Years of Credited
Service up to 40; plus

 

  (ii) 1.25% of the Participant’s Average Annual Compensation in excess of his
or her Average Social Security Limit multiplied by his or her Years of Credited
Service up to 40, expressed as a straight life annuity with no ancillary
benefits;

minus

 

  (b) the Participant’s Pension Plan Benefit expressed as a straight life
annuity with no ancillary benefits.

The amount calculated pursuant to Section 3.1(a) shall be adjusted as set forth
in the Pension Plan for any Participant who is entitled to an early or
disability retirement benefit under the Pension Plan and for the form of benefit
selected by the Participant under the Pension Plan and the Plan.

3.2 Benefits Upon Reemployment. If a Participant is rehired after commencing
payment of his or her BEP Benefit, payments shall continue during such period of
reemployment. The BEP Benefit payable to a Participant after his or her
subsequent Separation from Service shall be the additional benefits computed in
accordance with Section 3.1 of the Plan insofar as additional employment
entitles the Participant to additional benefits.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

Vesting

A Participant shall be fully vested in his or her BEP Benefit; provided,
however, that the Participant’s rights to benefits under this Plan shall be
forfeited under the following circumstances: (i) the Participant’s employment
with the Company is terminated on account of an act of fraud, larceny,
misappropriation or embezzlement committed against the Company; (ii) the
Participant’s employment with the Company is terminated for any reason,
voluntarily or involuntarily. Notwithstanding the foregoing, if a Particpant’s
employment terminates (voluntarily or involuntarily) (A) as a result of the
Participant’s death or Disability, or (B) on or after the earlier of the
Participant’s attainment of age 55 or completion of 25 Years of Continuous
Service, such Participant shall be fully vested in his or her BEP Benefit. A
Participant shall be fully vested in his or her BEP Benefit upon a Change in
Control.

ARTICLE V

Death Benefits

5.1 Preretirement Survivor Annuity. In the event that a vested Participant is
married and dies before commencing payment of his or her BEP Benefit, the
Participant’s spouse may be entitled to a Preretirement Survivor Annuity. If the
Participant is actively employed on his or her date of death, the Preretirement
Survivor Annuity is payable for the spouse’s life and equal to 66 2/3% of the
benefit calculated pursuant to Section 3.1 of the Plan, adjusted for payment in
the form of a qualified joint and 66 2/3% survivor annuity based on the factors
in Appendix A to the Plan. If the Participant has Terminated from Employment
prior to his or her death, the Preretirement Survivor Annuity shall be equal to
the survivor benefit under the form of payment elected by the Participant.
Notwithstanding the foregoing, if on the date that the Participant’s BEP Benefit
would otherwise commence to the surviving spouse pursuant to Section 5.2 of the
Plan,

 

9



--------------------------------------------------------------------------------

the lump sum present value of his or her BEP Benefit is less than the amount
specified in Section 402(g) of the Code, payment of the Participant’s BEP
Benefit shall be paid in a lump sum on the date specified in Section 5.2 of the
Plan. For purpose of the preceding sentence, all other non-qualified deferred
compensation plans of the Company shall be aggregated with this Plan to the
extent required by Section 409A of the Code.

If the Participant elected a single life annuity, no Preretirement Survivor
Annuity shall be payable to the surviving spouse.

5.2 Payment of a Preretirement Survivor Annuity. If the Participant is at least
age 55 on the date of his or her death, payment of the Preretirement Survivor
Annuity shall commence, or be paid in the case of a lump sum, on the first
business day of the month following the Participant’s death, but in no event
later than 90 days following the Participant’s death. If the Participant has not
attained age 55 on the date of his or her death, payment of the Preretirement
Survivor Annuity shall commence, or be paid in the case of a lump sum, on the
first business day of the month following the date that the Participant would
have attained age 55 if he or she had lived, but in no event later than 90 days
following the date the Participant would have attained age 55 if he or she had
lived. Payments under the Preretirement Survivor Annuity shall cease upon the
death of the surviving spouse.

 

10



--------------------------------------------------------------------------------

5.3 Exceptions to the Payment of a Preretirement Survivor Annuity. A
Preretirement Survivor Annuity shall not be payable in the event of the
Participant’s death if:

 

  (a) The Participant is not married on his or her date of death;

 

  (b) The Participant and his or her spouse have not been married throughout the
one-year period preceding the Participant’s death; and

 

  (c) The Participant has incurred a Termination from Employment and elected to
have his or her BEP Benefit paid in the form of a single life annuity.

 

  (d) The Participant has commenced payment of his or her BEP Benefit.

ARTICLE VI

Form of Payment

6.1 Payment Election. Each Participant who has not commenced payment of his or
her BEP Benefit on or before December 31, 2008 shall make an election as to the
time and form of payment of his or her BEP Benefit no later than December 31,
2008. An Eligible Employee who becomes a Participant in the Plan after
December 31, 2008, shall make an election as to the time and form of payment of
his or her BEP Benefit upon becoming a Participant in the Plan.

A Participant may make one subsequent election as to the time of payment of his
or her BEP Benefit. The election must be made at least twelve months prior to
the date that payments would have commenced but for the subsequent election, and
payments shall not commence before the date that is five years after the date
that payments would have commence but for the subsequent election.

6.2 Commencement of BEP Benefit. Payment of a Participant’s BEP Benefit shall
commence, or be paid in the case of a lump sum, on the later of (a) the first
business day of the seventh month following the Participant’s Termination from
Employment, (b) the first business day of the month following the Participant’s
attainment of age 55, or (c) the date specified by the Participant in his or her
Payment Election.

 

11



--------------------------------------------------------------------------------

In the event that payment is made under subsection (a), payment of the
Participant’s BEP Benefit commence no later than the later of (i) December 31 of
the calendar year which includes the date that is the first business day of the
seventh month following the Participant’s Termination from Employment, and
(ii) the fifteenth day of the third calendar month following the date that is
the first business day of the seventh month following the Participant’s
Termination from Employment. If a Participant’s BEP Benefit is paid in the form
of an annuity, on the first day of the seventh month following the Participant’s
Termination from Employment, he or she shall receive a lump sum payment equal to
the payments that would have been paid during the six-month suspension period
described in the preceding sentence, adjusted for interest. Interest shall be
the six-month certificate of deposit rate based on the average of New Jersey
banks on the date of the Participant’s Termination from Employment.

In the event that payment is made under subsection (b), payment of the
Participant’s BEP Benefit commence no later than the later of (i) December 31 of
the calendar year in which the Participant attained age 55, or (ii) the
fifteenth day of the third calendar month following the date that the
Participant attained age 55.

In the event that payment is made under subsection (c), payment of the
Participant’s BEP Benefit commence no later than the later of (i) December 31 of
the calendar year which includes the date specified by the Participant in his or
her Payment Election, or (ii) the fifteenth day of the third calendar month
following the date specified by the Participant in his or her Payment Election.

6.3 Forms of Payment.

 

  (a) A Participant shall elect to have his or her BEP Benefit paid in one of
the following forms of payment:

 

12



--------------------------------------------------------------------------------

  (i) Single life annuity;

 

  (ii) Joint and 50% survivor annuity;

 

  (iii) Joint and 66 2/3% survivor annuity;

 

  (iv) Joint and 75% survivor annuity;

 

  (v) Joint and 100% survivor annuity;

 

  (vi) Five-year period certain annuity; and

 

  (vii) Ten-year period certain annuity.

The forms of payment set forth in this Section 6.3 of the Plan shall be
actuarially equivalent and shall be based on the actuarial assumptions described
in Appendix A of the Plan.

 

  (b) A Participant who elects a form of payment other than a single life
annuity shall designate a beneficiary. A married Participant shall be permitted
to designate a non-spousal beneficiary without the consent of his or her spouse.

 

  (c) Prior to commencement of payment of a Participant’s BEP Benefit, the
Participant may elect a different form of annuity, provided that the payment
forms are actuarially equivalent. Such a change in annuity shall not be
considered a change in the time and form of a payment under Section 409A of the
Code.

 

  (d) If on the date that the Participant’s BEP Benefit would otherwise commence
pursuant to Section 6.2 of the Plan, the lump sum present value of his or her
BEP Benefit is less than the amount specified in Section 402(g) of the Code,
payment of his or her BEP Benefit shall be paid in a lump sum on the date
specified in Section 6.2 of the Plan. For purpose of this subsection (d), all
other non-qualified deferred compensation plans of the Company shall be
aggregated with this Plan to the extent such aggregation is required by
Section 409A of the Code.

6.4 Default Election. In the event Participant incurs a Termination from
Employment and has not made a Payment Election, such Participant’s BEP Benefit
shall be paid as a single life annuity (if the Participant is not married on the
date of his or her Termination from Employment) or a joint and 66 2/3% survivor
annuity (if the Participant is married on the date of his or her Termination
from Employment).

 

13



--------------------------------------------------------------------------------

Payment of a Participant’s BEP Benefit shall commence, or be paid in the case of
a lump sum, on the later of (a) the first business day of the seventh month
following the Participant’s Termination from Employment, (b) the first business
day of the month following the Participant’s attainment of age 55, or (c) the
date specified by the Participant in his or her Payment Election. Payment of the
Participant’s BEP Benefit commence on the first business day of the seventh
month following the date of the Participant’s Termination from Employment, but
in no event later than the later of (i) December 31 of the calendar year which
includes the date that is the first business day of the seventh month following
the Participant’s Termination from Employment, (ii) the fifteenth day of the
third calendar month following the date that is the first business day of the
seventh month following the Participant’s Termination from Employment. On the
first business day of the seventh month following the date of the Participant’s
Termination from Employment, the Participant shall receive a lump sum payment
equal to the payments that would have been paid during the six-month suspension
period described in the preceding sentence, adjusted for interest. Interest
shall the six-month certificate of deposit rate based on the average of New
Jersey banks on the date of the Participant’s Termination from Employment.

6.5 Payment upon a Change in Control. Each Participant in the Plan who has not
commenced payment of his or her BEP Benefit on or before December 31, 2008 may
make an election no later than December 31, 2008 as to whether his or her BEP
Benefit shall be paid in a lump sum upon a Change in Control. Each Participant
who is receiving annuity payments under the Plan may make an election no later
than December 31, 2008 as to whether his or her remaining BEP Benefit shall be
paid in a lump sum upon a Change in Control. An Eligible Employee who becomes a
Participant in the Plan after December 31, 2008 may make an election upon
becoming a Participant in the Plan as to whether his or her BEP Benefit shall be
paid in a lump sum upon a Change in Control.

 

14



--------------------------------------------------------------------------------

The lump sum payment shall be made on the first business day of the month
following the Change in Control, but in no event later than the later of
(i) December 31 of the calendar year which includes the Change in Control, or
(ii) the fifteenth day of the third calendar month following the Change in
Control. Payment under this Section 6.4 of the Plan shall be made regardless of
whether the Participant has incurred a Separation from Service. The amount of
the lump sum payment shall be equal to the present value of the lump sum payable
at the Participant’s normal retirement age (as defined under the Pension Plan)
based on the actuarial assumptions specified in Appendix A of the Plan. The
Participant’s lump sum payable at his or her normal retirement age shall be
actuarially reduced for payment prior to his or her normal retirement age using
the reduction factors specified in Appendix A of the Pension Plan for such
purpose.

If a Participant elects to have his or her BEP Benefit paid in a lump sum upon a
Change in Control, such Participant shall cease to accrue a benefit under the
Plan upon a Change in Control, except to the extent otherwise provided in an
individual agreement. Payment of any additional BEP Benefit shall be paid in a
lump sum on the first business day of the month following the Participant’s
Termination from Employment, provided that Termination of Employment occurs not
more than two years following Change in Control. If the Participant’s
Termination from Employment occurs more than two years following a Change in
Control, the Participant’s BEP Benefit shall be paid in accordance with the
Participant’s Payment Election.

ARTICLE VII

Administration

7.1 Plan Administrator. The Plan Administrator shall supervise the daily
management and administration of the Plan. The Plan Administrator shall serve
without compensation.

 

15



--------------------------------------------------------------------------------

7.2 Responsibilities and Powers of the Plan Administrator. The Plan
Administrator shall have the responsibility:

 

  (a) To administer the Plan in accordance with the terms hereof, and to
exercise all powers specifically conferred upon the Plan Administrator hereby or
necessary to carry out the provisions thereof.

 

  (b) To construe this Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.

 

  c) To keep all records relating to Participants of the Plan and such other
records as are necessary for proper operation of the Plan.

7.3 Operation of the Plan Administrator. In carrying out the Plan
Administrator’s functions hereunder:

 

  (a) The Plan Administrator may adopt rules and regulations necessary for the
administration of the Plan and which are consistent with the provisions hereof.

 

  (b) If the Plan Administrator is a committee, all acts and decisions of the
Plan Administrator shall be approved by a majority of the members of the
committee. All decisions shall apply uniformly to all Participants in like
circumstances. Written records shall be kept of all acts and decisions.

 

  (c) If the Plan Administrator is a committee, the Plan Administrator may
authorize one or more of its members to act on its behalf. The Plan
Administrator may also delegate, in writing, any of its responsibilities and
powers to an individual(s) who is not a member of the committee.

 

  (d) The Plan Administrator shall have the right to hire, at the expense of the
Company, such professional assistants and consultants as it, in its sole
discretion, deems necessary or advisable, including, but not limited to,
accountants, actuaries, consultants, counsel and such clerical assistance as is
necessary for proper discharge of its duties.

7.4 Indemnification. In addition to any other indemnification that a fiduciary,
including but not limited to a member of the Plan Administrator or Compensation
Committee, is entitled to, the Company shall indemnify such fiduciary from all
claims for liability, loss or damage (including payment of expenses in
connection with defense against such claim) arising from any act or failure to
act which constitutes a breach of such individual’s fiduciary responsibilities
with respect to this Plan.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

8.1 Benefits Payable by the Company. All benefits payable under this Plan
constitute an unfunded obligation of the Company. Payments shall be made, as
due, from the general funds of the Company. The Company, at its option, may
maintain one or more bookkeeping reserve accounts to reflect its obligations
under the Plan and may make such investments as it may deems desirable to assist
it in meeting with obligations. Any such investments shall be assets of the
Company subject to claims of its general creditors. No person eligible for a
benefit under this Plan shall have any right, title to interest in any such
investments.

8.2 Amendment or Termination.

 

  (a) The Board of Directors reserves the right to amend, modify, restate or
terminate the Plan; provided, however, that no such action by the Board of
Directors shall reduce a Participant’s BEP Benefit accrued as of the time
thereof. The provisions of this Section prohibiting an action by the Board of
Directors which would reduce a Participant’s accrued BEP Benefit cannot be
amended without the consent of all Participants (including those who have
retired). Any amendment to the Plan shall be made in writing by the Board of
Directors, with or without a meeting, or shall be made in writing by the Plan
Administrator or Compensation Plan Administrator, to the extent that Board of
Directors has specifically delegated the authority to make such amendment to the
Plan the Plan Administrator or Compensation Plan Administrator.

 

  (b) Notwithstanding anything in the Plan to the contrary, the Board of
Directors may change the 6% cap on the interest rate specified in Appendix A of
the Plan, provided that all Participants (including those who have retired)
consent in writing to such change.

 

  (c)

If the Plan is terminated, a determination shall be made of each Participant’s
BEP Benefit as of the Plan termination date (determined in accordance with
Section 8.2(a)). The amount of such benefits shall be payable to the Participant
at the time it would have been payable under Article VI if the

 

17



--------------------------------------------------------------------------------

 

Plan had not been terminated, but in no event later than the date specified in
Section 409A of the Code. No interest shall be credited on a BEP Benefit.

8.3 Status of Employment. Nothing herein contained shall be construed as
conferring any rights upon any Participant or any person for a continuation of
employment, nor shall it be construed as limiting in any way the right of the
Company to discharge any Participant or to treat him or her without regard to
the effect which such treatment might have upon him or her as a Participant of
the Plan.

8.4 Payments to Minors and Incompetents. If a Participant or beneficiary
entitled to receive any benefits hereunder is a minor or is deemed by the Plan
Administrator or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they will be paid to the duly appointed guardian of
such minor or incompetent or to such other legally appointed person as the Plan
Administrator might designate. Such payment shall, to the extent made, be deemed
a complete discharge of any liability for such payment under the Plan.

8.5 Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

8.6 Arbitration. The parties agree that any dispute or claim arising out of or
relating to this Plan, including whether such disputes or claims are arbitrable,
will be settled by binding arbitration. The arbitration proceeding will be
conducted before a single arbitrator at a location within the State of New
Jersey convenient to the parties and under the rules of the

 

18



--------------------------------------------------------------------------------

American Arbitration Association. The decision or award of the Arbitrator made
under these rules shall be exclusive, final and binding on both parties, their
beneficiaries, executors, administrators, successors and assigns. This
arbitration procedure may be invoked by written notice to the American
Arbitration Association stating with particularity the issue proposed for
arbitration. A copy of that written notice shall be served upon the other party
by registered mail. In the event of a Change in Control as defined in the
Participation Agreement, this Section 8.6 will cease to apply.

8.7 Governing Law. Except to the extent pre-empted by federal law, the
provisions of the Plan will be construed according to the laws of the State of
New Jersey.

IN WITNESS WHEREOF, the Board of Directors has directed its duly authorized
officer to set his hand this              day of                         , 2008
effective as of January 1, 2009.

 

VALLEY NATIONAL BANCORP By:      

 

19



--------------------------------------------------------------------------------

APPENDIX A

ACTUARIAL ASSUMPTIONS

1. For purposes of determining the amount of a Participant’s BEP Benefit payable
in the form of annuity described in Section 6.3 of the Plan or under Article V
of the Plan, the following actuarial assumptions shall be used: [actuary to
insert]

2. For purposes of determining the amount of a Participant’s BEP Benefit paid as
a lump sum, the following actuarial assumptions shall be used:

 

  (a) The Applicable Mortality Table, as defined under the Pension Plan; and

 

  (b) The lesser of:

 

  (i) The Applicable Interest Rate determined as of the end of the calendar
month immediately preceding the month the lump sum payment is made, or

 

  (ii) 6%.

The Applicable Interest Rate shall have the same meaning as such term has under
the Pension Plan, except that the Applicable Interest Rate under the Plan shall
be determined as of the date specified in subsection (ii) rather than the date
specified in the Pension Plan.

 

20